15-3413-cr
     United States v. Gilliard
      
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A  SUMMARY  ORDER 
     MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
     COUNSEL.     
      
 1           At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  18th  day  of  November,  two  thousand 
 4   sixteen. 
 5                                                                                                     
 6           PRESENT:  AMALYA L. KEARSE, 
 7                            RAYMOND J. LOHIER, JR., 
 8                            CHRISTOPHER F. DRONEY, 
 9                                    Circuit Judges. 
10   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           UNITED STATES OF AMERICA, 
12                                              
13                                             Appellee, 
14                                     
15                                    v.                                              No. 15‐3413‐cr 
16                                                                                       
17           TROY GILLIARD, AKA T ROY,         
18                                              
19                                             Defendant‐Appellant.   
20   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21            
22           FOR APPELLANT:                                    Darrell B. Fields, Federal Defenders 
23                                                             of New York, Inc., New York, NY.   
24                                     
 1         FOR APPELLEE:                              Niketh V. Velamoor, Anna M. 
 2                                                    Skotko, Assistant United States 
 3                                                    Attorneys, for Preet Bharara, United 
 4                                                    States Attorney for the Southern 
 5                                                    District of New York,   
 6                                                    New York, NY.   
 7          
 8         Appeal from an order of the United States District Court for the Southern 

 9   District of New York (Richard J. Sullivan, Judge). 

10         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

11   ADJUDGED, AND DECREED that the order of the District Court is 

12   AFFIRMED. 

13         Defendant‐appellant Troy Gilliard appeals from an October 20, 2015 order 

14   of the United States District Court for the Southern District of New York 

15   (Sullivan, J.) denying his motion for reduction of sentence pursuant to 18 U.S.C.   

16   § 3582(c)(2).    We assume the parties’ familiarity with the facts and record of the 

17   prior proceedings, to which we refer only as necessary to explain our decision to 

18   affirm. 

19         In resolving a motion to reduce a sentence pursuant to 18 U.S.C.   

20   § 3582(c)(2), a district court must first determine whether the defendant is eligible 

21   for a reduction in sentence.    If the defendant is eligible, the district court

22   considers any applicable § 3553(a) factors and determines, in its discretion, 

                                                  2
 1   whether a reduction is warranted under the particular circumstances of the case.   

 2   Dillon v. United States, 560 U.S. 817, 827 (2010).    When, as here, the defendant’s 

 3   eligibility is not disputed, we review a district court’s denial of a motion to 

 4   reduce a sentence for abuse of discretion.    United States v. Borden, 564 F.3d 100, 

 5   101, 104 (2d Cir. 2009).     

 6          Gilliard first argues that the District Court abused its discretion when it 

 7   relied on the same rationale to both compute the original sentence and deny the 

 8   subsequent motion to reduce that sentence.    Gilliard claims that in doing so, the 

 9   District Court ignored (1) an amendment to the Sentencing Guidelines that 

10   lowered the penalty for Gilliard’s offense, (2) Gilliard’s post‐sentencing conduct, 

11   and (3) a detailed re‐entry plan.    We disagree.    The District Court stated that its 

12   original above‐Guidelines sentence reflected the need for specific deterrence and 

13   public safety, given Gilliard’s extensive history of criminal activity and 

14   recidivism.    We affirmed that sentence as reasonable in United States v. Gilliard, 

15   671 F.3d 255 (2d Cir. 2012).    In denying the motion to reduce the sentence, the 

16   District Court explicitly referenced the new circumstances on which Gilliard 

17   relies, but determined that deterrence and public safety still outweighed the 

18   other § 3553(a) factors and necessitated the same above‐Guidelines sentence.   

                                                3
 1   The District Court was not required to articulate a new rationale if the primary 

 2   reasons for its original decision persisted.    See Borden, 564 F.3d at 104–05.    The 

 3   District Court therefore adequately considered the applicable § 3553(a) factors in 

 4   deciding Gilliard’s motion.    See Dillon, 560 U.S. at 827. 

 5         Gilliard also relies on Peugh v. United States, which reminded us only that 

 6   the Sentencing Guidelines should be “the starting point and the initial 

 7   benchmark” for sentencing.    133 S. Ct. 2072, 2080 (2013) (quotation marks 

 8   omitted).    Neither Peugh nor any other case required the District Court to 

 9   “anchor[]” its sentence mechanically to the Guidelines range as Gilliard 

10   proposes.    Appellant Br. 35. 

11         Gilliard next argues that his sentence was substantively unreasonable.   

12   Again, we disagree.    The District Court acted well within its discretion in 

13   concluding that Gilliard’s post‐sentencing conduct and re‐entry plan did not 

14   alleviate its concerns about recidivism and public safety.    See United States v. 

15   Thavaraja, 740 F.3d 253, 259 (2d Cir. 2014) (“We will set aside sentences as 

16   substantively unreasonable only in ‘exceptional cases where the trial court’s 

17   decision cannot be located within the range of permissible decisions.’” (quoting 

18   United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc))).   

                                                4
1   Furthermore, the amended Guidelines notwithstanding, Gilliard’s eight‐year 

2   sentence is well below the maximum possible sentence of twenty years.    21 

3   U.S.C. § 841(b)(1)(C).    The sentence was therefore substantively reasonable. 

4         We have considered Gilliard’s other arguments and conclude that they are 

5   without merit.    For the foregoing reasons, the order of the District Court is 

6   AFFIRMED. 

7                                          FOR THE COURT: 
8                                          Catherine O’Hagan Wolfe, Clerk of Court 
9          




                                              5